Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant' s amendment dated 03/24/2022, in which claim 1 was amended and claim 9 was added, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a width of the second gate electrode layer portion is smaller than a width of the first gate electrode layer portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the limitation “The semiconductor device according to claim 1, wherein a width of the second gate electrode layer portion is smaller than a width of the first gate electrode layer portion.”  Because the claimed widths cannot be found and are nowhere labeled in the drawings, it is unclear which widths are being claimed.  Applicant argues that support for claim 9 can be found in paragraph 0078 of the instant application.  But para 0078 reads “Resistance of the built-in resistance region 17 is higher, the longer is a length w1 of the second portion 17b in the first direction X, the narrower is a width w2 of the second portion 17b in the direction (hereinafter, the second direction) Y orthogonal to the first direction x and parallel to the front surface of the semiconductor substrate 7, and the thinner is a thickness t of the built-in resistance region 17 in a direction (thickness direction Z) orthogonal to the front surface of the semiconductor substrate 7 (refer to Fig. 7). A resistance value of the second portion 17b of the built-in resistance region 17 is calculated by pxw1/(w2xt). Where, p is resistivity of the sensing polysilicon layer 13, w1 is the length of the second portion 17b of the built-in resistance region 17 in the first direction X, and (w2xt) is the surface area of the second portion 17b of the built-in resistance region 17. The resistance value of the built-in resistance region 17 is favorably in a range from about 100 to 50000. “
Paragraph 0078 thus addresses the width and length and surface area of the second portion 17b, with respect to a value w which does not appear in fig 7, and does not address the difference between the two claimed portions.  If applicant is relying on a figure to support the amendment, it is unclear which figure, and additionally the figures are nowhere disclosed to be drawn to scale.  Figure 4 appears to disclose w1 (a vertical length of 17b), w2 (a horizontal width of 17b), and w3 (a separation region), but the specification does not appear to compare the relative magnitudes of these widths, and it is unclear which (if any) pertains to the first gate electrode portion.  If applicant is relying on a different figure to support the claimed feature, it is unclear which figure, and additionally the figures are nowhere disclosed to be drawn to scale.  Because the claimed width cannot be found in the drawings, and because the comparison between the claimed widths cannot be found in the specification, and because Applicant cannot solely rely on feature(s) in the figure(s) that are not drawn to scale as a basis for distinguishing from the prior art, a person having ordinary skill in the art would not reasonably be apprised of the scope of the invention and the claimed difference between widths is indefinite.
	For the purposes of examination and to further compact prosecution, the limitation will be understood to require that the second region 17b is smaller than the first region 17a in the Y direction, as seen in a top view, as shown (but not labeled or described) in applicant’s fig 4. 
	Applicant should confirm if this interpretation is correct in the next Office Communication.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 5, the available art of record does not appear to show a second gate electrode layer portion including two second gate electrode layer portions between the first gate electrode layer portion and the gate runner, connected in parallel, in an IGBT having resistive gate electrode layer portions.
	Regarding claim 6, the available art of record does not appear to show a gate runner with an extended portion extending in the active region, along an outer periphery of the second region and surrounding a periphery of the first region, and wherein the second gate electrode layer portion, in the plane parallel to the surface of the semiconductor substrate, extends from the first gate electrode layer portion to the extended portion of the gate runner, to connect the first gate electrode layer portion and the extended portion of the gate runner, in an IGBT having resistive gate electrode layer portions.
Regarding claim 7, the available art of record does not appear to show a second gate electrode layer having a third gate electrode layer portion facing the gate pad, across the interlayer insulating film in a direction orthogonal to the surface of the semiconductor substrate, and a fourth gate electrode layer portion in the third region, having a planar shape in a plane parallel to the surface of the semiconductor substrate, and extending from the third gate electrode layer portion to the gate runner, the fourth gate electrode layer portion electrically connecting the third gate electrode layer portion and the gate runner, in a IGBT having resistive gate electrode layer portions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi (20170111037) in view of Weyers (US 20180269296 A1) and further in view of Iwagami (US 20020113274 A1).   
Regarding claim 1, Shiigi discloses a semiconductor device (a semiconductor device, para 0042), comprising: a semiconductor substrate (semiconductor substrate base body 100, fig 6); an active region (active region, para 0043) provided on the semiconductor substrate; and a termination region (edge termination region, para 0043, region 102 fig 6) provided in the semiconductor substrate, surrounding a periphery (edge, para 0043, fig 6) of the active region, wherein the active region includes: a first cell region (main switching element region 10, fig 6) in which a first insulated-gate-type bipolar transistor is disposed (IGBT, para 0126), and a second cell region (second semiconductor region 5, which can be a current sensing region 40 among other structures, para 0058, fig 6) disposed adjacent to the first cell region (fig 6), wherein the second cell region includes: a first region in which a second insulated-gate-type bipolar transistor is disposed (components constituting current sensing region are same as in main region, para 0058, which can be an IGBT, para 0126), the second insulated-gate-type bipolar transistor having an arithmetic area smaller than that of the first insulated-gate-type bipolar transistor (total region 40 is smaller than region 10, fig 6), and a second region (portion of active region 101 between regions 40 and 10, fig 6) separating the first cell region from the first region, wherein the second region includes: a first gate electrode layer (gate electrode 76, extending between regions 10 and 20, fig 11) provided on the semiconductor substrate via an oxide film (gate insulating film 75, fig 11, para 0096), and an emitter electrode (source electrode 48, fig 11, which must be an emitter electrode in the IGBT embodiment of para 0126) of the second insulated-gate-type bipolar transistor, provided on the first gate electrode layer via an interlayer insulating film (interlayer insulating film 77, fig 11).
Shiigi does not explicitly disclose that the termination region comprises a gate runner provided on the semiconductor substrate via the oxide film, the gate runner surrounding a periphery of the active region.  (Shiigi does disclose a gate runner or finger, not depicted, para 0070, running between elements but not around the periphery of the active region.)
However, it is common to dispose a gate runner around the outside of a device and above an oxide layer.  For example, Weyers discloses that a termination region (edge termination region 900, fig 4) comprises a gate runner (gate line 510) provided on a semiconductor substrate (substrate 100, fig 3a) via the oxide film (oxide layer 200, para 0032), the gate runner surrounding a periphery of the active region (active area 1000, para 0055, fig 4.  See also para 0048, disclosing that suitable gate lines can be finger-shaped or peripheral).  A person having ordinary skill in the art at the time of filing could have replaced the intra-cell gate runner of Shiigi with the peripheral surrounding gate runner of Weyers to achieve the predictable result of connecting gates to a shared line without occupying as much active area.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 1, the combination of Shiigi and Weyers discloses that the gate runner is electrically connected to a plurality of first gate electrodes (gate electrode connectors area A, B, C, fig 4 Weyers, first to third gate electrode contact structures 610, 620, 630, including gate resistor structures 310, e.g. figs 1a and 5a Weyers) of the first insulated-gate-type bipolar transistor, wherein the first gate electrode layer has: a first gate electrode layer portion electrically connected to a plurality of second gate electrodes of the second insulated-gate-type bipolar transistor (components constituting current sensing region are same as in main region, para 0058 Shiigi; because first and second gate electrodes are electrically connected to the gate runner, and because the gate runner is conductive, the first and second gate electrodes are electrically connected.  See also fig 1 Shiigi showing electrical connection between respective gate electrodes 9 and 47), and a second gate electrode layer portion (portion of gate electrode 47/76 located within current sensing region 40, fig 11, para 0092, Shiigi) in the second region, having a planar shape (planar shape of 76, fig 11 Shiigi) in a plane parallel to a surface of the semiconductor substrate and extending from the first gate electrode layer portion to the gate runner, the second gate electrode layer portion electrically connecting the first gate electrode layer portion and the gate runner (fig 1 Shiigi showing electrical connection between respective gate electrodes 9 and 47; electrically connected via gate line 510 of Weyers)
The combination of Shiigi and Weyers arguably does not explicitly disclose that the second gate electrode layer portion has a gate resistance in a range from 10 to 5000 Ohms. (Although the gate resistor structure 310, 315, 320 of Weyers is disclosed to be of varying resistance, Weyers para 0039, and minimally greater than 40 Ohm, para 0027.)
However, resistive lines between gate electrodes in power IGBTS often have large gate resistance.  For example, Iwagami discloses a power IGBT having an integrated gate resistor (6, figs 3 and 6) having a large resistance (para 0009-10).  While large gate resistances normally disadvantageously increase switching time and thermal loss, Iwagami discloses that adding a zenier diode in parallel with the resistor, as depicted in e.g. figs 6 and 7 eliminates these disadvantages (para 0014.)  The gate resistance may then be made arbitrarily large, as necessary to control noise, as disclosed by Iwagami at para 0009.  A person having ordinary skill in the art at the time of filing could form a zanier diode alongside the second gate electrode layer portion of Shiigi and gate resistor structure of Weyers, as disclosed by Iwagami, to achieve the predictable benefit of permitting resistance to be increased, while avoiding the problems normally associated with high resistance in this location (e.g. para 0009-0011).  The increased resistance thereby provides noise, as taught by Iwagami (para 0014).  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Additionally, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the gate resistance through routine experimentation and optimization to obtain optimal or desired device performance because the relationship between gate resistance and noise is a result-effective variable, as disclosed by Iwagami, and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 2, the combination of Shiigi, Weyers, and Iwagami of claim 1 further discloses that the second gate electrode layer portion, in the plane parallel to the surface of the semiconductor substrate, linearly extends from the first gate electrode layer portion to the gate runner, to connect the first gate electrode layer portion and the gate runner (gate line 510 of Weyers).
Regarding claim 3, the combination of Shiigi, Weyers, and Iwagami of claim 1 further discloses that the second gate electrode layer portion, in the plane parallel to the surface of the semiconductor substrate, meanders and extends from the first gate electrode layer portion to the gate runner, to connect the first gate electrode layer portion and the gate runner (gate line 510 of Weyers).
	Regarding claim 4, the combination of Shiigi, Weyers, and Iwagami of claim 1 further discloses
that the second gate electrode layer portion, in the plane parallel to the surface of the semiconductor substrate, extends in an L-shape along an outer periphery of the second region, from the first gate electrode layer portion to the gate runner, to connect the first gate electrode layer portion and the gate runner.  (gate line 510 of Weyers).
	Regarding claim 8, the combination of Shiigi, Weyers, and Iwagami of claim 1 further discloses
the first insulated-gate-type bipolar transistor has a trench gate structure (trench gate IGBT, para 0126, Shiigi) having the first gate electrodes extending in a depth direction of the semiconductor substrate.
	Regarding claim 9, the combination of Shiigi, Weyers, and Iwagami of claim 1 further discloses a width of the second gate electrode layer portion is smaller than a width of the first gate electrode layer portion (annotated fig 3, Iwagami; resistance portion 6 is less wide than gate region 2a in both the horizontal and vertical directions in the top view.)



    PNG
    media_image1.png
    443
    455
    media_image1.png
    Greyscale





















Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato (US 20050162798 A1) discloses a gate resistor 19 between 200-1k ohms, fig 4, for an IGBT.
Shinoda (CN 102165693 A) discloses a gate resistor 14 between 10-30k ohms, fig 2, for an IGFET
Kono (JP H08316472 A) discloses a gate resistor 4, fig 1, of over 100 ohms for an IGBT.


    PNG
    media_image2.png
    403
    452
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    497
    732
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    783
    599
    media_image4.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817

/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817